DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 14 October 2021. Claims 1-4, 9-12, and 15-18 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
The 101 rejections have been remedied and removed.
The applicant has amended claim 1 and the other independent claims by incorporating limitations from claims 5-8. While the applicant has described teachings of Document 1 and Document 2, the applicant does not explain why these references are not applicable to the claims. Thus, the 103 rejections are maintained.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110633730, hereinafter referred to as Document 1, in view of CN 110688491, hereinafter referred to as Document 2.

Regarding claim 1 (Currently Amended), Document 1 discloses a computer-implemented method for generating a triplet sample, wherein the method comprises: 

acquiring a paragraph text in the triple sample (Document 1, para [0038].);   

predicting probabilities of all candidate answer fragments in the paragraph text serving as the answer fragment with the pre-trained answer selecting model (Document 1, Abstract. Document 1, para [0042]. The examiner notes that computing the maximum probability is predicting probabilities.), and selecting at least one of all the candidate answer fragments with the maximum probability as the at least one answer fragment (Document 1, para [0042]. And, “After the fully connected layer and the softmax classification layer, the maximum probability option is selected as the predicted answer, and the reverse is reversed by maximizing the log probability of the correct answer,” Document 1, Abstract.); 

for each answer fragment, performing a decoding action in a preset word library with a question generating model based on the answer fragment and the paragraph text, so as to obtain the word with the maximum probability as the first word of a question (“In the output layer, the two-way gated recurrent unit and the linear layer are used to match the sentences in the paragraph with the question, respectively evaluate the probability of the words in each sentence of the paragraph as the starting position and ending position of the supporting sentence sequence, take the word with the highest probability as the starting position as the word corresponding to the starting position of the supporting sentence sequence related to the answer to the question,” Document 2, para [0045].);
 
continuously performing the decoding action in the preset word library with the question generating model based on the answer fragment, the paragraph text and the first N decoded words in the question, so as to obtain the word with the maximum probability as the (N+1)th word of the question, wherein N is greater than or equal to 1 (“S10, utilize the trained answer to determine the model, the vector that the answer type [' YN '] that step S8 obtains is produced is: [ -0.00280762,0.11962891 ,...], to the step S7 obtained The vector of the target question Q and the vector of the supporting sentence sequence obtained in step S9 are processed, and the probability of predicting the output of three kinds of results is [yes: 0 .17963 , no: 0 .81519 span: 0 .00518], and the maximum probability is selected corresponding to The answer is "no",” Document 2, para [0199].); 

judging whether the (N+1)th word is an end mark or whether the total length of the N+1 words which are currently obtained reaches a preset length threshold (“In this embodiment, the answer to each question is output through three linear layers (Linear layers), the three linear layers are respectively the first linear layer, the second linear layer and the third linear layer, and the first linear layer outputs "Yes (yes)" or "No (no)" or "text segment (span)", the second linear layer and the third linear layer respectively output the start word vector Vstart and end word vector Vend of the text segment , Start token Represents the starting position of the text segment, and End token represents the end position of the text segment,” Document 2, para [0138]. See also Document 2, para [0161].); 

when it is an end mark or the preset length threshold is reached, determining that the decoding action is finished, and splicing the N+1 words according to the decoding sequence to obtain the question (“If "Yes" " is the largest, then the answer of the output target question is "Yes",” Document 2, para [0054]. And, “S902, if the probability value of "yes" is the largest, the answer to the output target question is "yes",” Document 2, para [0147].). Document 2 benefits Document 1 by allowing Document 1 to solve the "difficulty" that requires multiple paragraphs of the article to reason to determine the answer (Document 2, para [0010]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Document 1 with those of Document 2 to improve the deep learning machine of Document 1. 
As to claim 9, device claim 9 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.
As to claim 15, DRM claim 15 and method claim 1 are related as method and DRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.

Regarding claim 2 (Original), Document 1, as modified by Document 2, discloses the method according to claim 1, wherein the extracting at least one answer fragment from the paragraph text comprises: 

extracting the at least one answer fragment from the paragraph text according to a preset answer-fragment extracting rule (Document 2, para [0042].).  
As to claim 10, device claim 10 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.
As to claim 16, DRM claim 16 and method claim 2 are related as method and DRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.

Regarding claim 3 (Original), Document 1, as modified by Document 2, discloses the method according to claim 1, wherein the extracting at least one answer fragment from the paragraph text comprises: 

extracting the at least one answer fragment from the paragraph text with a pre-trained answer selecting model, wherein the answer selecting model is trained based on a pre-trained semantic representation model (Document 1, para [0042].).  
As to claim 11, device claim 11 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.
As to claim 17, DRM claim 17 and method claim 3 are related as method and DRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.

Regarding claim 4 (Original), Document 1, as modified by Document 2, discloses the method according to claim 3, wherein the extracting at least one answer fragment from the paragraph text with a pre-trained answer selecting model comprises: 

predicting probabilities of all candidate answer fragments in the paragraph text serving as the answer fragment with the answer selecting model (Document 1, para [0042].); and 

selecting at least one of all the candidate answer fragments with the maximum probability as the at least one answer fragment (Document 1, para [0042]. And, “After the fully connected layer and the softmax classification layer, the maximum probability option is selected as the predicted answer, and the reverse is reversed by maximizing the log probability of the correct answer,” Document 1, Abstract.).  
As to claim 12, device claim 12 and method claim 4 are related as method and device of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.
As to claim 18, DRM claim 18 and method claim 4 are related as method and DRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. And, Document 2, para [0208], teaches program/instructions, memory, and processor(s). And, Document 2, para [0214], teaches CRM.
Claims 5-8 cancelled. 
Claims 13-14 cancelled. 
Claims 19-20 cancelled. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656